MEMORANDUM **
Michael Bunton appeals from his conviction and 120-month sentence imposed following a guilty plea to distribution of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(A)(iii).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Bunton’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Bunton has filed a pro se supplemental brief. The government has filed a motion to dismiss, based on an appeal waiver provision in Bunton’s plea agreement. Bunton has filed a response to the government’s motion, and the government has filed a reply.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction.1 We grant the government’s motion to dismiss the appeal of the sentence in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
Counsel’s motion to withdraw is granted.
The conviction is AFFIRMED; the appeal of the sentence is DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. We decline to consider Bunton’s ineffective assistance of appellate counsel claim on direct appeal. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003).